In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-123 CV

____________________


IN RE BRYAN K. HOLBERT




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel the Jefferson County District Attorney
to bring relator to trial or dismiss his case.  Relator has not shown that the writ is
necessary to enforce our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon
Supp. 2003).  The District Attorney is not one of the persons against whom we may issue
a writ of mandamus other than to protect our jurisdiction.  Id. 
	The petition for writ of mandamus, filed March 6, 2003, is DENIED.
								PER CURIAM

Opinion Delivered March 20, 2003	
Before McKeithen, C.J., Burgess and Gaultney, JJ.

1. Tex. R. App. P. 47.4.